Per Curiam,
The mortgage on which suit was brought was made to the plaintiff as guardian of minor children named in it and was payable when they became of age. The defense which it was attempted to set up was that the persons named as minors had become of age and that the right of action was in them. When the case was called for trial the defendants moved for a continuance on this ground. The overruling of the motion is assigned for error. The pleadings showed prima facie a right of action in the plaintiff and this right could not be questioned by a motion for a continuance. There is no merit in any of the assignments of error.
The judgment is affirmed.